t c memo united_states tax_court estate of george a lehmann deceased walter g kealy jr personal representative petitioner v commissioner of internal revenue respondent docket no filed date james m kefauver and lawrence l bell for petitioner warren p simonsen and susan t mosley for respondent memorandum findings_of_fact and opinion hamblen judge respondent determined a deficiency in petitioner's federal estate_tax in the amount of dollar_figure petitioner is the estate of george a lehmann decedent the issue for decision is whether petitioner correctly valued the partnership interests in lkb associates for purposes of decedent's gross_estate unless otherwise indicated all section references are to the internal_revenue_code in effect as of the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are found accordingly the stipulation of facts and accompanying exhibits are incorporated herein by this reference the decedent died testate on date valuation_date decedent resided in montgomery county maryland at the time the petition was filed walter g kealy jr decedent's personal representative resided in gaithersburg maryland decedent and his sister marie louise kealy each owned as tenants in common one-half interest in the land located at l street in washington d c property on date they agreed to lease the property for years beginning as of date the lease required the lessee to construct any type of office building or commercial structure having a value of at least dollar_figure in excess of the value of the land but the agreement gave the lessee sole discretion in the design and subsequent demolition of the constructed structure during the first years of the lease_term thereafter the lease required the lessee to seek permission before making any structural changes the lease also permitted the lessee to sublet the property during and the lessee improved the property by constructing a hotel on the property decedent and marie louise kealy and the lessee amended the ground lease on date date date and date the ground lease included procedures for resolving any disputes arising between the landlords and the tenant providing in pertinent part the lessors and the lessee shall each appoint a disinterested real_estate appraiser not related to any of them by consanguinity or affinity and who shall have knowledge of the value of commercial real_estate in washington d c written notice of such appointments by each party shall be given to the other on or before the twentieth 20th day following the designated adjustments dates of the particular year and the two appraisers so appointed shall on or before the tenth 10th day thereafter appoint a third appraiser of like qualifications and non-interest who shall act as their chairman in the event that for any reason whether through failure to appoint appraisers or failure of the appraisers to act no report of the fair_market_value is made within the time or times respectively either party may apply to the american arbitration association or its successor for the appointment of an appraiser or appraisers to the end that the fair_market_value as contemplated by this lease shall be determined in the event of a refusal or failure by the american arbitration association or its successor to appoint an appraiser or appraisers either party may apply to the president or senior office of the washington real_estate board or its successor for the appointment of an appraiser no appraisal shall be invalid by reason of having been delayed or not having been made within the time or times respectively whenever an appraisal is so delayed it shall be effective and binding upon the parties as to the rentals to be paid_by the lessee to the lessors commencing on the adjustment date that a new rental basis shall begin according to the terms of the lease the cost of any such appraisal made under this paragraph shall be borne and paid_by the parties hereto whose neglect or default had made such appraisal necessary on date decedent and his sister formed lkb associates a limited_partnership organized under the laws of the district of columbia partnership after forming the partnership decedent and his sister conveyed the land subject_to the 99-year lease to the partnership during his lifetime decedent made gifts of partnership interests to various family members and to trusts of which family members were beneficiaries as of the valuation_date decedent owned a 1-percent general_partnership interest and a 965903-percent limited_partnership_interest decedent's interest the partnership_agreement granted the partners a right_of_first_refusal which required the selling partner to offer his or her interest to the other partners on the same terms before selling the interest to a third party the agreement provided in pertinent part the interest of any limited_partner may be assigned transferred sold exchanged or otherwise_disposed_of collectively referred to as assigned in whole or in part and each limited_partner shall have a right to substitute an assignee as a limited_partner in his place and stead without in either case the consent of the general partners unless such assignment would cause a termination of the partnership for federal_income_tax purposes but any such assignment shall not relieve the assigning partner of his obligations hereunder unless consented to by the other partners provided however that no such assignment to a person other than a person related by blood or marriage to marie louise kealy walter g kealy or george a lehmann shall be effective unless the interest assigned is first offered to the partners both collectively and individually on the same terms and conditions for a period of ninety days hereafter referred to as right_of_first_refusal the partnership_agreement granted the general partners sole discretion in setting the management fee that they were entitled to receive from the partnership historically the rate had been percent of the partnership's gross rental income in the general partners raised the fee from percent to percent of such income during a lawsuit was filed regarding the interpretation of certain terms of the ground lease to resolve the dispute the partnership and the lessee amended the terms of the lease on date to provide for inter alia periodic rent adjustments during the life of the lease fifth_amendment the lease and the fifth_amendment directed that the rent was to be adjusted every years beginning on date to an amount equal to a specified percentage per annum rental rate of the fair_market_value of the land on the first day of the 10-year period as if the land were not encumbered by the lease unencumbered land the fifth_amendment specified that the rental rates for the periods from date through date and from date through date were dollar_figure percent and percent respectively thereafter the partnership and the lessee were to negotiate the rental rate for each 10-year period beginning on date through the end of the lease but in any event the negotiated rate was not to be less than percent or more than percent the fifth_amendment also required the partnership and the lessee to set the fair_market_value of the unencumbered land as of the first day of the 10-year period adjustment date the fifth_amendment added additional procedures for resolving disputes providing in pertinent part if the parties are unable to agree on the rental rate to be applicable in the following period prior to any decennial rent adjustment date from and after date the appropriate p ercentage not less than or more than shall be determined by appraisers appointed to determine such rental rate consistent with the procedure for determining the fair_market_value of the unimproved land under the ground lease as of the valuation_date the principal assets of the partnership were the leased fee interest in the property and a cash balance of dollar_figure in addition as of that date the lessee maintained a 99-room hotel with an occupancy rate of percent in connection with the preparation of the estate_tax_return petitioner obtained a valuation of decedent's interest from p richard zitelman of the zitelman group inc zitelman determined that as of the valuation_date the fair_market_value of decedent's interest was dollar_figure petitioner included this amount in the gross_estate respondent determined the fair_market_value of the decedent's interest as of the date of death was dollar_figure subsequently respondent conceded dollar_figure of that adjustment opinion we must decide whether petitioner properly valued decedent's interest in the partnership for purposes of sec_2031 petitioner must prove that respondent's determination of value set forth in the notice_of_deficiency is incorrect rule a 290_us_111 88_tc_38 the parties agree that decedent's interest should be valued as a limited_partnership_interest notwithstanding the fact that decedent held a 1-percent general_partnership interest as of the valuation_date but do not agree upon the value of that interest or upon the method by which decedent's interest should be valued respondent's expert used the fractional discount method whereas petitioner's expert used the discounted cash-flow dcf method the parties primarily rely upon their experts' testimony and reports to support their respective positions expert testimony sometimes aids the court in determining valuation other times it does not see 92_tc_101 we evaluate such opinions in light of the demonstrated qualifications of the expert and all other evidence of value 94_tc_193 86_tc_547 85_tc_469 we are not bound however by the opinion of any expert witness when that opinion is contrary to our judgment estate of newhouse v commissioner supra pincite parker v commissioner supra pincite although we may accept the opinion of an expert in its entirety 74_tc_441 we also may be selective in the use of any portion of such an opinion parker v commissioner supra pincite consequently we will take into account expert opinion testimony to the extent that it aids us in arriving at the fair_market_value of the property the value of decedent's gross_estate is the fair_market_value of property includable in the gross_estate sec_2031 fair_market_value is defined as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts 411_us_546 estate of newhouse v commissioner supra pincite sec_20_2031-1 estate_tax regs because valuation is necessarily an approximation the figure at which the court arrives need not be one as to which there is specific testimony if it is within the range of figures that may properly be deduced from the evidence 538_f2d_927 2d cir affg tcmemo_1974_285 302_f2d_790 2d cir the willing buyer-willing seller standard generally is used in valuing transferred property united_states v cartwright supra the standard is an objective test using hypothetical buyers and sellers in the marketplace and is not a personalized one which envisions a particular buyer and seller 79_tc_938 71_tc_235 affd 644_f2d_1282 9th cir generally for estate_tax purposes property is valued at its fair_market_value based on its highest_and_best_use sec_2031 sec_20_2031-1 estate_tax regs a respondent's expert respondent relies upon the report and testimony of an expert richard l parli parli is a certified general real_property appraiser parli considered two methods of estimating the value of decedent's partial interest in the partnership the income discounting method and the fractional discounting method ultimately parli concluded that the fractional discounting method was the appropriate method because in his view land is not inherently income producing parli first determined the present_value of the rents due pursuant to the terms of the ground lease and from the partnership's reversionary_interest in the land and then calculated decedent's pro_rata share of those amounts under parli's calculations the present_value and decedent's pro_rata share were dollar_figure and dollar_figure respectively parli next considered factors affecting the value of decedent's pro_rata share including inter alia relative risk of the partnership's assets historical consistency of the partnership's earnings condition of the partnership's assets market growth potential portfolio diversification strength of management size of decedent's interest liquidity potential ability to influence management and relative ease of analyzing the partnership's assets parli assigned individual discounts for each factor and calculated an aggregate discount factor of percent based upon such a discount factor he assigned a value to decedent's interest of dollar_figure b petitioner's expert petitioner relies upon the report and testimony of its expert p richard zitelman zitelman is the president of the zitelman group a firm providing investment advisory and investment services zitelman also considered two methods of evaluating the fair_market_value of decedent's interest the liquidation method and the dcf method ultimately zitelman selected the dcf method because in his view a potential buyer of decedent's interest would be an individual or entity seeking long-term cash- flows but having no expectation of receiving the return of its invested capital under the dcf method zitelman estimated the fair_market_value of decedent's interest by calculating the present_value of decedent's pro_rata share of the partnership's expected net cash- flows he calculated the net_income due pursuant to the lease and the net reversionary_interest in the land for purposes of calculating the annual rent zitelman assumed that the fair_market_value of the unencumbered land as of the valuation_date and as of date was dollar_figure thereafter zitelman assumed the value increased annually at a rate of percent he also assumed the rental rate for the lease period of date through march was dollar_figure percent in estimating all of the expenses for except for the management fees and the franchise tax zitelman averaged the deductions reported upon the partnership's federal_income_tax returns for taxable years through see appendix a thereafter he treated the expenses as increasing at a rate of percent per year zitelman estimated the management fee as equal to percent of the gross rental income and the franchise tax expense as equal to the product of the estimated net_income and the tax_rates in effect as of the valuation_date zitelman made several assumptions regarding the rate of return a hypothetical buyer would demand he initially noted that as of the valuation_date the rate of return of 30-year treasury bonds was percent and assumed that the applicable discount rate would have to be at least between percent and percent zitelman assumed that the discount rate necessary to achieve an acceptable rate of return required that such a discount rate should be increased for each of the following perceived risks the partnership_agreement permits the general partners to make loans at a the prime rate to the partners for estate_taxes estate administrative expenses and medical_expenses or b the rate at which petitioner borrowed the funds there is a likelihood of a disagreement between the lessee and the partnership as to the future rental rates or the value of the property a potential buyer would have to invest substantial time energy aggravation and cost to evaluate decedent's interest the partnership_agreement granted the other partners a right_of_first_refusal and the potential buyer did not have control_over the partnership's management zitelman concluded that a hypothetical buyer would demand a purchase_price based upon a discount rate between percent and percent ultimately zitelman averaged the present values calculated based upon these rates and assigned a fair_market_value to decedent's interest in the partnership of dollar_figure the divergent methodologies of the experts that testified in this case reveal that the determination of the value of a minority interest in a partnership holding_real_estate is a matter of judgment to be resolved on the basis of the entire record see estate of lauder v commissioner tcmemo_1994_ parli failed to explain adequately how he derived the individual discounts rather parli summarily concluded that each individual discount is typical without providing any evidence eg comparables or market data establishing the basis of these conclusions giving due consideration to each of the expert reports and weighing all of the facts and circumstances presented we conclude that zitelman's methodology provides the most reliable basis for valuing the decedent's interest as of the valuation_date the value of any interest_in_real_property that has an income stream can be estimated by the dcf method see estate of bennett v commissioner tcmemo_1993_34 estate of hatchett v commissioner tcmemo_1989_637 the evidence before the court shows that the property had a determinable income stream respondent concedes that the dcf method is an appropriate appraisal method in some contexts but argues that based upon parli's testimony the method is not appropriate when the current use of the property is not its highest_and_best_use respondent relies upon parli's view that the highest_and_best_use of the property is as office space rather than as a hotel respondent's contention ignores the fact that the property was encumbered by a long-term_lease the lessee possessing a leasehold interest occupies the land on which its particular hotel is located such an interest reduces the value of the partnership's interest in the land because the lessee's contractual right to occupy the land prevents the partnership from re-leasing the property at a higher rate or from demolishing the hotel and using the land for another perhaps more profitable purpose the lessee not the partnership has the option to use the land to construct an office building or to sublet the property at a profit consequently it is unrealistic to contend that the value of the partnership's interest in the land is equivalent to the value of the land at its highest_and_best_use as though the land were vacant see marks v commissioner tcmemo_1985_179 appraisal institute the appraisal of real_estate n 10th ed respondent's assertions fail to consider reality as it existed on 1petitioner does not argue that it made an election pursuant to sec_2032a sec_2032a permits an estate to elect to value qualified_real_property used for farming and small_business purposes on the basis of income capitalization rather than on the basis of highest_and_best_use sec_2032a 93_tc_242 affd 974_f2d_1525 9th cir 89_tc_265 affd 884_f2d_279 7th cir the valuation_date we are satisfied that the dcf method is a viable means of determining the value of decedent's interest although we accept that the dcf method is an appropriate approach in the instant case we have found weaknesses in zitelman's analysis the dcf method generally requires assumptions regarding the future revenue operating costs and trends see generally estate of cartwright v commissioner tcmemo_1996_286 but some of zitelman's assumptions are unreasonable we are not convinced that the perceived risks cited by zitelman would depress the hypothetical purchase_price as significantly as petitioner would have us believe zitelman correctly notes that the partnership_agreement permits the general partners to lend money to the estate of a deceased partner and obviously in making such loans the general partners would be motivated in part by their family ties to the deceased partner but the partnership_agreement also provides that the deceased partner's_interest_in_the_partnership must secure such a loan and the loan must be at the prime rate or the rate at which the partnership borrows the funds accordingly we do not see such lending as particularly jeopardizing the partnership's cash-flow nor do we find that the risk of future litigation over determining the rental rates or the fair market values of the unencumbered land substantially affected decedent's potential share of the cash-flows to a large extent the ground lease and the amendments eliminated these risks by setting forth a mechanism for settling such disputes through the use of appraisers similarly we disagree with zitelman's view that the hypothetical buyer would demand a higher rate of return because of the substantial amount of time energy aggravation and cost required to value decedent's interest although such an interest is not as easy to value as other investments such as a 30-year treasury bond or annuity the present_value of the cash- flows is nevertheless not so difficult or inconvenient to calculate as to justify a significant increase in such a rate of return the partnership principally owns only one income- producing asset zitelman's own analysis evidences the relative ease by which decedent's interest may be valued we are not convinced that the right_of_first_refusal significantly affected the value of decedent's interest the partnership_agreement does not provide a price or a formula for determining the fair_market_value of a transferred partnership_interest the absence of a fixed price clearly has a less dramatic effect than fixed-price restrictions see eg 134_f2d_578 1st cir revg 46_bta_337 55_tc_172 mandelbaum v commissioner tcmemo_1995_255 affd without published opinion 91_f3d_124 indeed a right_of_first_refusal without a fixed price does not limit the buyers to whom a seller could sell the interest or the price for the interest but merely governs the order in which prospective buyers must stand in line to purchase mandelbaum v commissioner supra given the fact that such a right actually protects and benefits the other partners the depressant effect if any upon the value of a privately held partnership_interest subject_to a right_of_first_refusal is not necessarily substantial overall from our perspective zitelman's report lacks a wholly objective analysis of the willing buyer willing seller standard consequently we do not find the report as compelling as petitioner suggests rather zitelman focuses exclusively upon the hypothetical willing buyer zitelman failed to consider whether a hypothetical seller would sell his or her interest in the partnership for dollar_figure the test of fair_market_value rests upon the concept of a hypothetical willing buyer and a hypothetical willing seller we find incredible the proposition that any partner limited or general would be willing to sell his or her interest for such a low amount as to generate an internal_rate_of_return of approximately percent to percent ignoring the views of a willing seller is contrary to this well-established rule id in this regard zitelman's failure to consider a hypothetical willing seller of an interest in the partnership weakens his analysis zitelman's assertion at trial that the fact the lessee is not a major hotel chain also depresses the value and accordingly increases the discount rates lacks merit in light of the lessee's other options for developing the property we do not see the financial success or lack thereof in the hotel business as a significant risk zitelman's calculations are also inaccurate first we found several errors in the calculations of the partnership's rental income zitelman ignored the appreciation in the fair_market_value of the unencumbered land between the valuation_date and date for purposes of calculating the expected rent due zitelman claimed to be treating the fair_market_value of the unencumbered land as appreciating at a rate of percent per year yet he estimated the value of that land as of the valuation_date to be dollar_figure and used that amount without adjustment for estimating the rental income for the period of date through date moreover zitelman calculated the net cash-flow to be received during the period after decedent's death through date but he failed to include any part of that cash-flow in the total values assigned to decedent's interest see appendix b in addition zitelman treated the net cash-flows arising from the lease as being received upon the last day of the year the lease agreement however specifically provides that the lessee is to pay the rent on the first of each month further the partnership had a cash balance of dollar_figure as of the valuation_date zitelman's analysis does not provide adequate support or explanation of treatment of that cash or his assumptions regarding the projected interest_income second we find zitelman's estimate of the expected expenses is likewise flawed for example zitelman assumed that the management fees equal percent of the gross rentals each year these fees however are subject_to the discretion of the general partners we see no reason to assume that the fee will always be percent rather than percent as it was in taxable years and zitelman included expense amounts and reductions in the expected cash-flows for which he offered no explanation we have disregarded those amounts zitelman's calculation of the franchise_taxes appears to be too low but the record does not provide adequate information by which to recalculate those amounts finally zitelman estimated the liquidation costs at the end of the lease_term in we find these amounts to be too speculative conjectural and remote see estate of bennett v commissioner tcmemo_1993_34 despite our concerns zitelman's analysis makes several valid conclusions with the weaknesses discussed above in mind we have estimated the value of decedent's interest by modifying zitelman's analysis see appendices c and d under our calculation we conclude that the value of decedent's interest as of the valuation_date was dollar_figure we have considered all of the other arguments made by the parties and to the extent we have not addressed them find them to be without merit to reflect the foregoing decision will be entered under rule reporter's note the appendices in lotus format have not been reproduced
